DETAILED ACTION
This action is responsive to the following communication: Amendment filed Aug. 16, 2021.   This Action is made Final.  
Claims 1-4, 6-14 and 16-20 are pending in the case. Claims 1 and 11 are independent claims.
The present application is being examined under the AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (hereinafter Shibata) U.S. Patent Publication No. 2019/0171352.
In regard to independent claim 1, Shibata teaches a computing apparatus comprising: one or more computer readable storage media; one or more processors operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when executed by the one or more processors, direct the computing apparatus to at least (see e.g. para [20]-[22] and Fig. 1): 
in a multi-input mode, monitor for occurrences of combined modality inputs (see e.g. para [28] and Fig. 6); 
in the multi-input mode, detect an occurrence of a combined modality input, wherein the combined modality input comprises an utterance captured via a microphone of the computing apparatus and a touch gesture sustained on a display screen of the computing apparatus, wherein the touch gesture occurs at least partially coincident with the utterance (see e.g. para [28]-[35][62]-[64] and Fig. 6 – “That is, the drawing information and the sound information are used to determine an object which is a product of conversion.”); 
in the multi-input mode, and in response to detecting the occurrence of the combined modality input, identify a content object associated with the touch gesture; and in the multi-input mode, associate a captured version of the utterance with the content object (see e.g. para [28]-[35][62]-[64] and Fig. 6 – “the object is displayed. Further, in the present exemplary embodiment, when ).
In regard to independent claim 4, Shibata teaches the program instructions further direct the computing apparatus to transcribe the captured version of the utterance to generate a transcribed utterance and, to associate the captured version of the utterance with the content object, add the transcribed utterance to the content object, resulting in a combined object (see e.g. para [28][32] – “converting the drawing information and the sound information into objects, and an object conversion unit 190 that converts the drawing information and sound information into objects”).
Claim 11 is rejected for the similar reasons discussed above with respect to claim 1.
Claim 14 is rejected for the similar reasons discussed above with respect to claim 4.
Claims 2-4 and 12-14 are rejected for their dependency from rejected claim. Claims 2-4 and 12-14 would be allowable if written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Kotler et al. (hereinafter Kotler) U.S. Patent Publication No. 2013/0019175.
In regard to dependent claim 6, Shibata does not expressly show the program instructions direct the computing apparatus to enter into the multi-input mode in response to detecting a selection in a user interface of the multi-input mode.  However, Kotler teaches similar feature (see e.g. Fig. 2A-2C and para [28] – “A launcher indicator for enabling activation of context based menus may be employed on any user interface with any type of content with or without other types of menus.”)  Both Shibata and Kotler are directed to GUI input methods. Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Shibata and Kotler in front of them to further modify the modified system of Shibata to include the above feature.  The motivation to combine Shibata and Kotler comes from Kotler.  Kotler discloses the motivation allow user select GUI interaction method (see e.g. para [28]).
In regard to dependent claim 7, the modified Shibata teaches detecting the selection of the multi-input mode comprises detecting a drag gesture made with respect to an icon associated with the multi-input mode and then detecting a dragging of the icon from an initial position to a position on a content canvas in the user interface (see Kotler Abstract Fig. 2A-2C para [28] – “dragging/sliding or similar action may serve as activation for the underlying context based menu”).
In regard to dependent claim 8, the modified Shibata teaches the program instructions direct the computing apparatus to, in response to press-and-hold gestures 
In regard to dependent claim 9, the modified Shibata teaches the captured versions of the utterances comprise transcriptions of spoken words encoded in voice signals; and the program instructions further direct the computing apparatus to store the transcriptions of the spoken words in no association with any content objects (see e.g. para [28][32]).
In regard to dependent claim 10, the modified Shibata teaches the program instructions further direct the computing apparatus to, in response to slide gesture made with the icon, transition the multi-input mode to a different application (see Kotler Abstract Fig. 2A-2C para [16] [28]).
Claim 16 is rejected for the similar reasons discussed above with respect to claim 6.
Claim 17 is rejected for the similar reasons discussed above with respect to claim 7.
Claim 18 is rejected for the similar reasons discussed above with respect to claim 8.
Claim 19 is rejected for the similar reasons discussed above with respect to claim 9.
Claim 20 is rejected for the similar reasons discussed above with respect to claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179